Citation Nr: 0706609	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for neurogenic bladder with urinary retention.

2.  Entitlement to an earlier effective date for service 
connection for vaginal hysterectomy, left salpingo-
oophorectomy and right oophorectomy.  

3.  Entitlement to an earlier effective date for service 
connection for ectopic pregnancy with right salpingectomy.  

4.  Entitlement to an earlier effective date for service 
connection for postoperative ventral hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to June 
1968.  

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant on her May 2004 VA Form 9 letter requested a 
videoconference hearing at the RO before a member of the 
Board of Veterans' Appeals (Board).  In May 2005, the RO 
scheduled her to appear at an in-person hearing before a 
Veterans Law Judge in July 2005.  Electronic correspondence 
between the Board and the RO dated in June 2005, reflects 
that the appellant would be unable to attend the July 2005 
hearing, but that she still desired a video conference 
hearing.  The record reveals no indication the appellant was 
scheduled for a videoconference hearing.  Given the expressed 
intent of the appellant, the Board concludes that this case 
must be returned to the RO to arrange for a videoconference 
hearing before a Veterans Law Judge (VLJ).  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Accordingly, the case is REMANDED for the following action:

VA should schedule the appellant for a 
videoconference hearing before a VLJ in 
conjunction with the claim that is 
currently in appellate status.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



